DETAILED ACTION
This is a first office action in response to application No. 17/070,397 filed on 10/14/2020, in which claims 1 - 7 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 is not further reciting of the claim upon which it depends (some of the claim limitations of claim 3 are already claimed in claim 1).  Appropriate correction is required.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	Claim limitations “a display unit configured to”, “a distance-specific image generation unit configured to”, “a display controller configured to”, “a line-of-sight detection unit configured to”, “a point-of-fixation distance calculation unit configured to” and “an intermediate distance image generation unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
display unit configured to: Fig. 1, 20 and pars. [0028] and [0148]
a distance-specific image generation unit configured to: Fig. 7, 153 and pars. [0089] and [0148]
a display controller configured to:	Fig. 7, 147 and pars. [0089] and [0148]
a line-of-sight detection unit configured to: Fig. 7 and pars.  [0152] and [0159]
a point-of-fixation distance calculation unit configured to: Fig. 7, 157 and pars. [0089] and [0152]	
an intermediate distance image generation unit: Fig. 7, 155 and pars. [0089] and [0156]
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 - 2 and 4 - 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 2 and 4 - 6 of U.S. Patent No. 10,838,215. Although the claims at issue are not identical, the claims are not patentably distinct from each other because the patent and the current application are claiming common subject matter, as follows: 
9.	Comparing the current application with Patent No. 10,838,215 as below:
Current Application No. 17/070,397 
  Patent No. 10,838,215  
Claim 1, A head-mounted display apparatus, comprising: 
a display unit configured to display each of virtual screens that is set to each of a plurality of predetermined focal lengths; 
a distance-specific image generation unit configured to generate distance-specific display images for displaying, on the virtual screens, a display object representing an object to be displayed present between two focal lengths next to each other of the plurality of focal lengths; 
a display controller configured to display each of the generated distance-specific display images on the virtual screen; 


a line-of-sight detection unit configured to detect a line of sight of a user wearing the head-mounted display apparatus; and 
a point-of-fixation distance calculation unit configured to calculate, from the detected line of sight, a point-of-fixation distance that is a distance between the user and a point of fixation upon which the user fixates, wherein 
the distance-specific image generation unit generates the distance-specific display images by utilizing the calculated point-of-fixation distance, and 
the display controller causes each of the virtual screens corresponding to the point-of-fixation distance to display the distance-specific display images generated by utilizing the point-of-fixation distance.

Claim 1, A head-mounted display apparatus, comprising: 
a display unit configured to display each of virtual screens that is set to each of a plurality of predetermined focal lengths; 
a distance-specific image generation unit configured to generate distance-specific display images for displaying, on the virtual screens, a display object representing an object to be displayed present between two focal lengths next to each other of the plurality of focal lengths; 
a display controller configured to display each of the generated distance-specific display images on the virtual screen corresponding to a focal length far in a direction of a field of view of a user wearing the head-mounted display apparatus, out of the two focal lengths next to each other; 
a line-of-sight detection unit configured to detect a line of sight of the user; and 
a point-of-fixation distance calculation unit configured to calculate, from the detected line of sight, a point-of-fixation distance that is a distance between the user and a point of fixation upon which the user fixates, wherein 

the distance-specific image generation unit generates the distance-specific display images by utilizing the calculated point-of-fixation distance, and 
the display controller causes each of the virtual screens corresponding to the point-of-fixation distance to display the distance-specific display images generated by utilizing the point-of-fixation distance.

Claim 6, A head-mounted display apparatus, comprising: a display unit configured to display each of virtual screens that is set to each of a plurality of predetermined focal lengths; 
a distance-specific image generation unit configured to generate distance-specific display images for displaying, on the virtual screens, a display object representing an object to be displayed present between two focal lengths next to each other of the plurality of focal lengths; 
a display controller configured to display each of the generated distance-specific display images on the virtual screen; 


a line-of-sight detection unit configured to detect a line of sight of a user wearing the head-mounted display apparatus; and 
a point-of-fixation distance calculation unit configured to calculate, from the detected line of sight, a point-of-fixation distance that is a distance between the user and a point of fixation upon which the user fixates, 




wherein the display controller displays a continuous display object that is the display object representing an object to be displayed present continuously over a plurality of the focal lengths, onto the virtual screen corresponding to a focal length closest to the point-of-fixation distance, of the plurality of the focal lengths. 

Claim 1, A head-mounted display apparatus, comprising: a display unit configured to display each of virtual screens that is set to each of a plurality of predetermined focal lengths; 
a distance-specific image generation unit configured to generate distance-specific display images for displaying, on the virtual screens, a display object representing an object to be displayed present between two focal lengths next to each other of the plurality of focal lengths; 
a display controller configured to display each of the generated distance-specific display images on the virtual screen corresponding to a focal length far in a direction of a field of view of a user wearing the head-mounted display apparatus, out of the two focal lengths next to each other; 
a line-of-sight detection unit configured to detect a line of sight of the user; and 
a point-of-fixation distance calculation unit configured to calculate, from the detected line of sight, a point-of-fixation distance that is a distance between the user and a point of fixation upon which the user fixates, 
wherein the distance-specific image generation unit generates the distance-specific display images by utilizing the calculated point-of-fixation distance, and the display controller causes each of the virtual screens corresponding to the point-of-fixation distance to display the distance-specific display images generated by utilizing the point-of-fixation distance.

Claim 2, The head-mounted display apparatus according to claim 1, wherein when a plurality of the display objects overlap as viewed in a direction of a field of view of the user, the display controller does not cause at least a portion of the display object located far in the direction of the field of view, out of the plurality of the display objects, to be displayed. 
  
Claim 2, The head-mounted display apparatus according to claim 1, wherein when a plurality of the display objects overlap as viewed in the direction of the field of view, the display controller does not cause at least a portion of the display object located far in the direction of the field of view, out of the plurality of the display objects, to be displayed.  
Claim 4, The head-mounted display apparatus according to claim 1, wherein the display controller divides, for each of the focal lengths, a continuous display object that is the display object representing an object to be displayed present continuously over a plurality of the focal lengths to display the continuous display object on each of the virtual screens.

Claim 4, The head-mounted display apparatus according to claim 1, wherein the display controller divides, for each of the focal lengths, a continuous display object that is the display object representing an object to be displayed present continuously over a plurality of the focal lengths to display the continuous display object on each of the virtual screens.
Claim 5, The head-mounted display apparatus according to claim 1, wherein 
in the display unit, a first virtual screen for displaying a first display object representing a first object to be displayed and a second virtual screen for displaying a second display object representing a second object to be displayed are set, 
the head-mounted display apparatus further comprising an intermediate distance image generation unit configured to generate an intermediate distance display image for displaying the display object representing an object to be displayed present between the first object to be displayed and the second object to be displayed as viewed in a direction of a field of view of the user, onto the virtual screen, wherein, 
the intermediate distance image generation unit combines a color of the first display object and a color of the second display object and generates the intermediate distance display image of the resultant color, and 
the display controller causes at least one of the first virtual screen and the second virtual screen to display the generated intermediate distance display image.

Claim 5, The head-mounted display apparatus according to claim 1, wherein 
in the display unit, a first virtual screen for displaying a first display object representing a first object to be displayed and a second virtual screen for displaying a second display object representing a second object to be displayed are set, 
the head-mounted display apparatus further comprising an intermediate distance image generation unit configured to generate an intermediate distance display image for displaying the display object representing an object to be displayed present between the first object to be displayed and the second object to be displayed as viewed in the direction of the field of view, onto the virtual screen, wherein, 
the intermediate distance image generation unit combines a color of the first display object and a color of the second display object and generates the intermediate distance display image of the resultant color, and 
the display controller causes at least one of the first virtual screen and the second virtual screen to display the generated intermediate distance display image.
Claim 7, A display control method for a head-mounted display apparatus including a display unit configured to display each of virtual screens that is set to each of a plurality of predetermined focal lengths, the method comprising: 
generating distance-specific display images for displaying, on the virtual screens, a display object representing an object to be displayed present between two focal lengths next to each other of the plurality of focal lengths; 
displaying each of the generated distance-specific display images on the virtual screen; 


detecting a line of sight of a user wearing the head-mounted display apparatus; 
calculating, from the detected line of sight, a point-of-fixation distance that is a distance between the user and a point of fixation upon which the user fixates, wherein the generating of the distance-specific display images is by utilizing the calculated point-of-fixation distance; and 
causing each of the virtual screens corresponding to the point-of-fixation distance to display the distance-specific display images generated by utilizing the point-of-fixation distance.

Claim 6, A display control method for a head-mounted display apparatus including a display unit configured to display each of virtual screens that is set to each of a plurality of predetermined focal lengths, the method comprising: 
generating distance-specific display images for displaying, on the virtual screens, a display object representing an object to be displayed present between two focal lengths next to each other of the plurality of focal lengths; 
displaying each of the generated distance-specific display images on the virtual screen corresponding to a focal length far in a direction of a field of view of a user wearing the head-mounted display apparatus, out of the two focal lengths next to each other; 
detecting a line of sight of the user;
calculating, from the detected line of sight, a point-of-fixation distance that is a distance between the user and a point of fixation upon which the user fixates, wherein the generating of the distance-specific display images is by utilizing the calculated point-of-fixation distance; and 
causing each of the virtual screens corresponding to the point-of-fixation distance to display the distance-specific display images generated by utilizing the point-a-fixation distance.




Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        7/9/2022B